PER CURIAM.
This cause originated upon petition of The Florida Bar praying an order be directed to the respondent, Arthur A. Carlson, requiring him to show cause why he should not be held in contempt for practicing law in August of 1963, during the period of his suspension by this Court’s order of June 21, 1963.1
The petition alleges that on August 12, 1964, while suspended from the practice of law as aforesaid, the respondent was retained as the attorney of one Alberta Allison and agreed to institute a divorce proceeding on her behalf; that on the following day respondent received an attorney’s fee of $175.00 from his client and gave her his receipt therefor; that thereafter respondent was advised by his client to abandon the litigation and he agreed to refund $100.00 to his client; that respondent has not refunded any portion of said fee.
This Court by its order dated November 30, 1964, issued rule to the respondent requiring him to show cause before this Court at 10:00 A.M. December 21, 1964, why he should not be held in contempt. Respondent did not appear as ordered and has not responded in any manner to the petition nor to the order of this Court.
Therefore, on the basis of the record before us, including the petition and various exhibits attached thereto, the Court finds respondent guilty of contempt as alleged. It is the order, judgment and sentence of the Court that Arthur A. Carlson be confined in the jail of Dade County, Florida, for a period of thirty (30) days, make restitution to the aforesaid client, Alberta Allison, and pay the costs of these proceedings.
It is further ordered that the Marshal of this Court, under the provisions of § 4 (4), Art. V, of the Constitution, F.S.A., cause this order to be executed by the Sheriff or Sheriff’s deputies of Dade County, Florida.
Done and Ordered in Tallahassee, Florida, this 3rd day of March, A.D. 1965.
DREW, C. J., and ROBERTS, THOR-NAL, O’CONNELL and CALDWELL, JJ., concur.

. 164 So.2d 689 (Fla.1963). By order of this Court dated April 20, 1964 (Fla., 164 So.2d 813), respondent has previously been found in contempt of court for practicing law in violation of this Court’s order of suspension dated March 29, 1961 (Fla., 128 So.2d 385).